Name: Commission Regulation (EC) No 1476/94 of 27 June 1994 fixing the reference prices for hybrid maize and hybrid sorghum for sowing for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: plant product;  marketing;  prices;  means of agricultural production
 Date Published: nan

 No L 159/34 Official Journal of the European Communities 28 . 6. 94 COMMISSION REGULATION (EC) No 1476/94 of 27 June 1994 fixing the reference prices for hybrid maize and hybrid sorghum for sowing for the 1994/95 marketing year Whereas imports of the types of hybrid maize for sowing falling within CN code 1005 10 19 may not be considered as representative on account of the very small quantity involved ; whereas no reference prices may therefore be fixed for those types of maize ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Commission Regu ­ lation (EC) No 3375/93 (2), and in particular Article 6 (5) thereof, Whereas Article 6 ( 1 ) of Regulation (EEC) No 2358/71 provides that a reference price for each type of hybrid maize and hybrid sorghum for sowing is to be fixed annu ­ ally ; whereas those reference prices must be fixed on the basis of the free-at-frontier prices recorded during the last three marketing years except for abnormally low prices ; whereas, pursuant to Article 2 of Council Regulation (EEC) No 1578/72 of 20 July 1972 laying down general rules for fixing reference prices and for determining free ­ at-frontier offer prices for hybrid maize and hybrid sorghum for sowing (3), as last amended by Regulation (EEC) No 1984/86 (4), only prices for imports from third countries which are representative in terms of quantity and quality of the product should be taken into conside ­ ration ; HAS ADOPTED THIS REGULATION : Article 1 For the 1994/95 marketing year, the reference prices for hybrid maize and hybrid sorghum for sowing falling within CN codes 1005 10 11 , 1005 10 13, 1005 10 15 and 1007 00 10 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1994. For the Commission Ren6 STEICHEN Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p. 1 . O OJ No L 303, 10 . 12. 1993, p. 9. O OJ No L 168, 26. 7. 1972, p. 1 . (4) OJ No L 171 , 28 . 6 . 1986, p. 3 . 28 . 6. 94 Official Journal of the European Communities No L 159/35 ANNEX (ECU/100 kg) CN code Description Referenceprices 1 005 Maize : 1005 10 - Seed : Hybrid ('): 1005 10 11 Double hybrids and top cross hybrids 95 1005 10 13    Three-cross hybrids 104 1005 10 15    Simple hybrids 191 1007 00 Grain sorghum : 1007 00 10  Hybrids for sowing 94 (') Entry under this CN code is subject to conditions to be determined by the competent authorities.